—In an action pursuant to Executive Law § 296 alleging discrimination based on gender, the plaintiff appeals from an order of the Supreme Court, Westchester County (Tolbert, J.), entered May 17, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
*254Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment dismissing the complaint, the defendant made a prima facie showing that its failure to grant the plaintiff postemployment benefits was not the result of gender discrimination (see Ferrante v American Lung Assn., 90 NY2d 623 [1997]; Liebowitz v Luitpold Pharms., 288 AD2d 352 [2001]). In opposition, the plaintiff failed to raise a triable issue of fact as to whether the proffered reasons for the defendant’s actions were pretextual. Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Santucci, J.P., Friedmann, Mastro and Rivera, JJ., concur.